Order entered March 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01387-CV

     VERITEX COMMUNITY BANK F/K/A VERITEX COMMUNITY BANK N.A.,
                             Appellant

                                                V.

 JOHNSON KIDZ, INC. D/B/A KIDDIE ACADEMY CHILD CARE CENTER, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06164

                                            ORDER
       The reporter’s record in this appeal from a jury trial is overdue. Although appellant has

not filed a docketing statement indicating it requested the record and who recorded the

proceedings, our records reflect the trial court’s official court reporter at the time was Vielica

Dobbins. Our records reflect Ms. Dobbins is now the official court reporter of the 193rd Judicial

District Court.

       Because Ms. Dobbins was the official court reporter at the time of trial, notice that the

reporter’s record was overdue was sent to her on December 19, 2018. The notice directed her to

file either the reporter’s record or written verification no hearings were recorded or appellant had
not requested the record. When she failed to respond, we ordered her to file the record or

requested verification no later than March 1, 2019. To date, she has not responded.

       Because the appeal cannot proceed without the issue of the reporter’s record being

resolved, we ORDER Ms. Dobbins to file the record or requested verification no later than

March 15, 2019.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; the Honorable Bridgett N.

Whitmore, Presiding Judge of the 193rd Judicial District Court; Tina Thompson, Official Court

Reporter of the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                     /s/     ERIN A. NOWELL
                                                             JUSTICE